DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8-15, 18, 20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ebata et al. (United States Patent Application Publication # 2011/0198040) in view of Lee et al. (United States Patent #9,731,492).  Ebata et al. shows a method of processing a substrate, the method comprising: initiating debonding via a tool, 20 (paragraph 0068), at a first location of an outer peripheral bonded interface between substrate, 110, and a first carrier, 120A, to separate a portion of the first carrier from the substrate, thereby creating a first debond front having a first debond location (Fig. 1; paragraph 0068); and propagating a first debond front, 128, from the first debonded location along a first direction extending away from the first debonded location by sequentially applying a plurality of lifting forces by a corresponding plurality of attachment pads, 40a, arranged along the first direction to the first carrier at a corresponding plurality of sequential lifting locations, 40, of the first carrier (Fig. 2; paragraph 0108) to thereby continuously peel without ceasing propagation of the first debond front until the first carrier is completely separated from the substrate (paragraph 0103; Figs. 11a-11c).   Ebata et al. fails to explicitly show each lifting force of the plurality of lifting forces being applied at a corresponding lifting location of the plurality of sequential lifting locations after the first debond front has propagated past the corresponding lifting location of the first carrier.  
Ebata et al. teaches that a control device, 80, controls the position of each of the plurality of rods, 60, to cause a bending deformation in the first carrier (paragraph 0097) such that in the vicinity of the peeling front, the curvature radius of the peeled section of the first carrier should be in the range of 250 mm to 2,500 mm (paragraph 0098) because a radius less than 250 mm can lead to breakage of the first carrier (paragraph 0099) and a radius greater than 2,500 mm the force required for peeling becomes to great (paragraph 0100).  It would have been obvious to one of ordinary skill in the art at the time of filing the application to cause each lifting force of the plurality of lifting forces being applied at a corresponding lifting location of the plurality of sequential lifting locations after the first debond front has propagated past the corresponding lifting location of the first carrier because Ebata et al. teaches the commencement of the lifting force at each lifting location is controlled to produce the curvature radius of the peeled section of the first carrier within the range of 250 mm to 2,500 mm, thereby demonstrating that the correlation is a result effective variable. Ebata et al. fails to show  the means for providing the lifting force to be suction cups and the first location to be a corner of the substrate.
Lee et al. shows a method of peeling a carrier from a substrate wherein the means for applying the lifting forces are suction cups, 21 (column 4, lines 6-22; Figs. 2-4). It would have been obvious to one of ordinary skill in the art at the time of filing the application to replace the attachment pads of Ebata et al. with suction cups because Lee et al. shows suction cups to be effective in attaching a lifting means to a carrier.  Additionally, the timing of which suction cups to engage at any time during the debonding is a result effective variable as discussed above.  Accordingly It would have been obvious to one of ordinary skill in the art at the time of filing the application to   sequentially apply the plurality of lifting forces by a respective suction cup of the plurality of suction cups after the first debond front propagates past the respective suction cup and before the first debond front propagates past an immediately adjacent suction cup of the plurality of suctions cups arranged downstream from the respective suction cup along the first direction to achieve the desired radius of curvature.

Regarding claims 8 and 9, Ebata et al. shows inhibiting bending of the second carrier while applying the plurality of lifting forces to the first carrier by removably attaching a second major surface of the second carrier to a plate, 10, to inhibit bending of the second carrier while applying the plurality of lifting forces to the first carrier (paragraph 0066).  
Regarding claims 10-11, 20, Lee et al. shows the first location of the outer peripheral bonded interface between the substrate and the first carrier comprising a corner portion of the substrate defined between an intersection of a first edge and a second edge of the substrate and the first direction extending from the corner portion of the substrate diagonally across the substrate.  It would have been obvious to one of ordinary skill in the art at the time of filing the application to make the first location of the method of Ebata et al. to be a corner and the first direction extending diagonally from the corner portion across the substrate because Lee et al. shows this to be an effective orientation of a substrate when peeling a carrier therefrom.
Regarding claim 12, Ebata et al. shows the first location of the outer peripheral bonded interface between the substrate and the first carrier comprises an outer peripheral edge of the substrate, and the first direction extends perpendicular to the outer peripheral edge of the substrate and across the substrate (paragraph 0108).  
Regarding claim 13, Ebata et al. further shows after completely separating the first carrier from the substrate, initiating debonding at a second location, the second location being an outer peripheral bonded interface between the substrate and a second carrier, to separate a portion of the second carrier from the substrate, and propagating a second debond front from the debonded second location along a second direction extending away from the debonded second location by sequentially applying a plurality of lifting forces to the second carrier at a corresponding plurality of sequential lifting locations of the second carrier, each lifting force of the plurality of lifting forces being sequentially applied to a corresponding lifting location of the plurality of sequential lifting locations after the second debond front has propagated past the corresponding lifting location of the second carrier (paragraph 0111).  
Regarding claim 14, Ebata et al. shows sequentially applying the plurality of lifting forces to the first carrier at the corresponding plurality of sequential lifting locations of the second carrier to propagate the second debond front until the second carrier is completely separated from the substrate (Figs. 11d-11f).  
Regarding claim 15, Ebata et al. shows continuously propagating the second debond front without ceasing propagation of the second debond front until the second carrier is completely separated from the substrate (paragraphs 0103, 0111).  
Regarding claim 18 Ebata et al. shows inhibiting bending of the substrate while applying the plurality of lifting forces to the first carrier by removably attaching the substrate to a plate, 10, to inhibit bending of the substrate while applying the plurality of lifting forces to the second carrier (paragraphs 0066, 0111).  
Regarding claim 22, Ebata et al. shows the second location of the outer peripheral bonded interface between the substrate and the second carrier comprises an outer peripheral edge of the substrate, and the second direction extends perpendicular to the outer peripheral edge of the substrate and across the substrate (paragraph 0108).  The substrate of the references as combined is configured with at least one corner portion (See claims 10-11 above).  
Regarding claim 23, Ebata et al. shows the substrate comprises at least one of glass and silicon (paragraph 0049).  
   	Regarding claim 24, the corner of the references as combined includes a rounded corner, a chamfered corner, or other shape corner.

Claims 6-7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ebata et al. in view of Lee et al. as applied to claim 1 above, and further in view of Miyamoto et al. (United States Patent #7,384,811).  As shown in paragraph 8 above, the references as combined show the instantly claimed invention except for the step of decreasing bond energy between the substrate and the first carrier based on thermoelectric effect.  
Miyamoto et al. also shows a method of peeling a carrier from a substrate using a suction lifting device.  Miyamoto et al. teaches the temperature of the carrier may be lowered to aid in separating the carrier from the substrate.  It would have been obvious to one of ordinary skill in the art at the time of filing the application to add the step of decreasing the temperature of the carrier in the method of the references as combined because Miyamoto et al. teaches this can decrease the bond energy between the substrate and carrier making it easier to separate the two during the lifting step (column 4, lines 50-54, 65-67; column 5, lines 1-4).

Response to Arguments
Applicant's arguments filed March 1, 2021 have been fully considered but they are not persuasive.  Applicant argues that the prior art fails to appreciate the importance of “peeling” forces rather than “lifting” forces during separation of a carrier from a substrate which, in Applicant’s invention, reduces the force required to debond and reduces the likelihood of damage to the substrate or carrier.  This is not convincing because Ebata et al. specifically discusses the use of a peeling force first applied to the interface between the carrier and substrate before any lifting force is applied (paragraph 0108).  Ebata et al. also uses a controller to ensure that the radius of curvature on the peeled area is within a specific range (paragraph 0098) because if the curvature is too small, i.e. the lifting forces overpower the peeling forces, the reinforcing sheet may break (paragraph 0099).  As shown in these sections, Ebata et al. teaches that using parallel or peeling forces rather than perpendicular of lifting forces both reduces the force required to debond and reduces the likelihood of damage to the substrate or carrier.  
Applicant also argues that Ebata et al. never shows a “peeling” force, i.e. a force substantially parallel to the major surface.  Ebata et al. teaches the application of an initial peeling force by inserting a peeling blade, 20, between the reinforcing sheet and glass substrate (paragraph 0108; Fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A OSELE whose telephone number is (571)272-1235.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A OSELE/           Primary Examiner, Art Unit 1745                                                                                                                                                                                                        March 17, 2021